Exhibit 10.21

THIRD AMENDMENT TO AMENDED AND

RESTATED LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is made and entered on May 29, 2007, by and among INSIGHT HEALTH
SERVICES CORP. (individually and, in its capacity as the representative of the
other Borrowers pursuant to Section 4.4 of the Loan Agreement (as such terms are
defined below), “InSight Health”), a Delaware corporation, and those
subsidiaries of InSight Health listed on the signature pages hereof (InSight
Health and each of its subsidiaries listed on the signature pages hereto being
referred to collectively as “Borrowers,” and individually as a “Borrower”);
INSIGHT HEALTH SERVICES HOLDINGS CORP., a Delaware corporation (“Parent”); the
various financial institutions listed on the signature pages hereof (together
with their respective successors and permitted assigns, the “Lenders”); and BANK
OF AMERICA, N.A., a national bank (“BofA”), in its capacity as collateral and
administrative agent for certain financial institutions as “Lenders” (together
with its successors in such capacity, “Administrative Agent”).

Recitals:

Administrative Agent, Lenders and Borrowers are parties to a certain Amended and
Restated Loan and Security Agreement dated September 22, 2005, as amended by a
letter agreement dated March 15, 2007, and by a second letter agreement dated
May 1, 2007 (and as at any time further amended, restated, supplemented or
otherwise modified, the “Loan Agreement”), pursuant to which Lenders have made
certain loans and other extensions of credit to or for the benefit of Borrowers.

After the execution of this Amendment, but prior to 11:59 p.m. (New York City
time) on May 29, 2007 (the “Petition Date”), InSight Health and Parent
(collectively, the “Chapter 11 Debtors”) intend to file petitions for relief
under chapter 11 of the United States Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware (the “Court”), commencing cases
styled In re InSight Health Services Corp. and In re InSight Health Services
Holdings Corp. (each, a “Chapter 11 Case,” and collectively, the “Chapter 11
Cases”).

In connection with the commencement of the Chapter 11 Cases, the Obligors (as
defined in the Loan Agreement) have requested that Administrative Agent and
Lenders amend certain provisions of the Loan Agreement as provided herein. 
Administrative Agent and BofA as the sole Lender are willing to amend the Loan
Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby severally
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

1.           Definitions.  All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meanings ascribed to such terms in the
Loan Agreement.


--------------------------------------------------------------------------------


2.           Amendments to Loan Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 3 of this Amendment, the Loan
Agreement is hereby amended as follows:

(a)           By adding the parenthetical “(other than the Chapter 11 Debtors)”
after the word “Obligor” in clause (iii) of the definition of “Credit Judgment.”

(b)           By inserting the following immediately before the period at the
end of the definition of “Material Adverse Effect”:

; provided, however, that the commencement of the Chapter 11 Cases shall not be
deemed to have a Material Adverse Effect so long as no Bankruptcy Default has
occurred.

(c)           By adding “or (d)” before the phrase “amend, modify, extend or
renew any of the Loan Documents” at the end of the definition of “Restrictive
Agreement.”

(d)           By deleting the definition of “Senior Note Indenture” and by
substituting in lieu thereof the following:

Senior Note Indenture - the Indenture, dated as of September 22, 2005, among
InSight Health, Parent, Borrowers and U.S. Bank National Association, as
trustee, as amended by the FRN Indenture Amendment and as further amended and
supplemented from time to time to the extent permitted by this Agreement.

(e)           By deleting “$300,000,000” from the definition of “Senior Notes”
and by substituting in lieu thereof “$315,000,000.”

(f)            By inserting the following new definitions into Section 1.1 in
the appropriate alphabetical order:

Adequate Protection Claim - the right of the holder of a secured Claim against a
Debtor to receive periodic payments as adequate protection under Sections 361 or
363 of the Bankruptcy Code.

Acceptable Plan - the (i) Plan or (ii) another Reorganization Plan that
provides, among other things, for the Full Payment on the effective date of such
other Reorganization Plan of all Obligations, including the Cash
Collateralization of all contingent obligations with respect to Letters of
Credit and Banking Relationship Debt; for an effective date no later than 45
days after entry of the Confirmation Order; for the allowance of the Obligations
as a fully secured claim; for a release of any and all claims any Debtor has or
may have against BofA, in its capacity as Administrative Agent or Lender or any
“issuing bank” under the Loan Agreement, including any and all claims arising
under Chapter 5 of the Bankruptcy Code; and that contains such other terms and
conditions as are reasonably acceptable to Administrative Agent and Lender.

2


--------------------------------------------------------------------------------


Bankruptcy Defaults - the occurrence or existence of any one or more of the
following events or conditions: (i) the Petition Date has not occurred on or
before the close of business on May 30, 2007; (ii) any of the Borrowing
Reinstatement Conditions is not satisfied on or before June 5, 2007, (iii) any
motion or proceeding shall be filed or commenced by or on behalf of either
Chapter 11 Debtor seeking substantive consolidation of any Borrower or any
Borrower’s assets into the estates of either Chapter 11 Debtor; (iv) any claim,
action, or cause of action of any nature shall be commenced or filed by or on
behalf of either Chapter 11 Debtor against any Borrower; (v) the Chapter 11
Debtors fail to obtain a Confirmation Order confirming an Acceptable Plan on or
before September 30, 2007; (vi) a trustee or examiner with expanded powers shall
be appointed in any of the Chapter 11 Cases; (vii) any of the Chapter 11 Cases
shall be dismissed or converted to Chapter 7; (viii) a Confirmation Order is
entered by the Court with respect to any Reorganization Plan that is not an
Acceptable Plan; (ix) any Reorganization Plan is filed by any Person other than
the Chapter 11 Debtors; (x) the Court enters an order terminating the Chapter 11
Debtors’ exclusive time period under Section 1121 of the Bankruptcy Code within
which to file a Reorganization Plan; (xi) the amendment (other than as consented
to by  Administrative Agent) or stay of any order in the Chapter 11 Cases
approving InSight Health’s execution and delivery of the Fourth Amendment,
InSight Health’s execution and delivery of a new Guaranty and Security
Agreement, and Parent’s amendment and reaffirmation of its Guaranty and Security
Agreement, or reversal, modification, or vacation of any such order, whether on
appeal or otherwise; (xii) the challenge by or on behalf of a Chapter 11 Debtor
of the validity, extent, perfection, or priority of any Liens of Administrative
Agent with respect to any of the Collateral, or the validity or enforceability
of any of the Obligations; (xiii) any Person holding a Lien upon any
pre-petition or post-petition Property of any Chapter 11 Debtor being granted
relief from the automatic stay with respect to any Collateral or any other
Property of a Chapter 11 Debtor if such relief from stay with respect to any
such other Property could reasonably be expected to have a material adverse
effect upon the Obligors’ financial condition or business operations, taken as a
whole; and (xiv) cessation by either Chapter 11 Debtor of all or any material
part of its business operations (other than in connection with a sale or other
disposition of assets consented to by Administrative Agent) if such cessation
could reasonably be expected to have a material adverse effect upon the
Obligors’ financial condition or business operations, taken as a whole.

Borrowing Reinstatement Conditions -  the following events or conditions, each
of which must be timely satisfied after the Petition Date and on or prior to
June 5, 2007, as additional conditions to the obligations of Administrative
Agent and Lenders to honor any request of Borrowers for extensions of credit
under the Loan Agreement: (i) Administrative Agent receives a Fourth Amendment
executed by Obligors, (ii) Administrative

3


--------------------------------------------------------------------------------


Agent receives a Guaranty and Security Agreement executed by InSight Health in
substantially the forms attached hereto as Exhibits B-1 and B-2, respectively,
guaranteeing the payment and performance of the Obligations and securing those
Obligations with all Collateral in which InSight Health has rights, (iii)
Administrative Agent receives an amendment, ratification and reaffirmation
executed by Parent of its Guaranty and Security Agreement in substantially the
form attached hereto as Exhibit B-3, and (iv) the Court enters an order in form
and substance satisfactory to Administrative Agent authorizing the execution and
performance by the Chapter 11 Debtors of the Fourth Amendment and each of the
agreements attached hereto as Exhibits B-1, B-2 and B-3, and providing that all
liens at any time granted by either of the Chapter 11 Debtors (whether prior to,
on or after the Petition Date) in favor of Administrative Agent shall attach to
all Collateral at any time owned by such Chapter 11 Debtor, whether acquired,
existing or arising on, prior to or after the Petition Date (it being agreed
that an order substantially in the form attached hereto as Exhibit B-4 is
acceptable to Administrative Agent and Lenders).

Chapter 11 Cases - the chapter 11 cases styled In re InSight Health Services
Corp. and In re InSight Health Services Holdings Corp. pending in the Court.

Chapter 11 Debtors - collectively, InSight Health and Parent.

Confirmation Order - an order entered by the Court confirming a Reorganization
Plan.

Court - United States Bankruptcy Court for the District of Delaware, together
with any other court having jurisdiction over the Chapter 11 Cases or any
proceedings therein from time to time.

Fourth Amendment - a Fourth Amendment to Amended and Restated Loan and Security
Agreement among Borrowers, Administrative Agent and Lenders in substantially the
form attached hereto as Exhibit B-5.

FRN Indenture Amendment - collectively, the (i) Waiver and Agreement No. 1 to
the Senior Note Indenture and (ii) Second Supplemental Indenture to the Senior
Note Indenture, each dated as of May 29, 2007, and attached hereto as composite
Exhibit B-6.

Petition Date - the date of filing of voluntary petitions for relief under
chapter 11 of the Bankruptcy Code by both of Parent and InSight Health in the
Court.

Plan - a Reorganization Plan proposed by the Chapter 11 Debtors substantially in
the form annexed to the Prospectus as in existence on May 2, 2007 (as the same
may be modified or amended from time to time, but

4


--------------------------------------------------------------------------------


in no event shall the Plan as in existence on May 2, 2007, be amended in a
manner that alters the treatment to be accorded the Obligations), which shall
(i) provide for the conversion to equity of the Senior Subordinated Notes, (ii)
require the allowance and Full Payment, on the effective date, of all
Obligations (or, in the case of Letters of Credit, cash collateralization of
such letters of credit to the extent of 104% of the aggregate face amount
thereof) to the extent not previously paid, and (iii) contain a release of any
and all claims any Chapter 11 Debtor has or may have against Bank of America,
N.A., in its capacity as Administrative Agent, Lender or “Issuing Bank” under
the Loan Agreement, including any and all claims arising under Chapter 5 of the
Bankruptcy Code.

Prospectus - the Prospectus and Consent Solicitation statement filed by Parent
with the SEC on May 2, 2007, as at any time amended or supplemented.

Reorganization Plan - a plan of reorganization or liquidation proposed under
Section 1121 of the Bankruptcy Code by the Chapter 11 Debtors or any other
Person in either of the Chapter 11 Cases.

(g)           By deleting the last sentence of Section 2.1.3 and substituting in
lieu thereof the following:

In no event may any Revolver Loan proceeds be used by any Borrower (i) to
purchase or to carry, or to reduce, retire or refinance any Debt incurred to
purchase or carry, any Margin Stock or for any related purpose that violates the
provisions of Regulations T, U or X of the Board of Governors, (ii) to fund any
operations or finance any investments or activities in, or to make payments to,
a Blocked Person, or (iii) to pay (or to make a Distribution or advance to a
Chapter 11 Debtor to pay) any Debt of a Chapter 11 Debtor other than payment of
accrued interest on the Senior Notes and payments in the Chapter 11 Cases on
account of Adequate Protection Claims in respect of Debts as to which Borrowers
are jointly and severally liable.

(h)           By inserting the phrase “, and (vi) participation in the Chapter
11 Cases” immediately before the period at the end of the second sentence of
Section 3.4.1.

(i)            By deleting Section 6.1 and substituting in lieu thereof the
following:

6.1.  Term of Commitments.  Subject to each Lender’s right to cease making Loans
and other extensions of credit to Borrowers when any Default or Event of Default
exists and prior to the satisfaction of the Borrowing Reinstatement Conditions,
the Commitments shall be in effect for a period commencing on the date hereof
and continuing until the date that is the soonest to occur of (i) October 31,
2007, (ii) the effective date of any Reorganization Plan, or (iii) the date that
the Commitments are terminated as provided in Section 6.2 (such period of time
being referred to herein as the “Term”).

5


--------------------------------------------------------------------------------


(j)            By deleting the first sentence of Section 8.4 and substituting in
lieu thereof the following:

Borrowers shall deliver to Administrative Agent (and Administrative Agent shall,
on request from a Lender, promptly deliver to such Lender) a Borrowing Base
Certificate:  (a) on the Petition Date (with the information contained therein
to be as of April 30, 2007); (b) on or before the 25th day of each calendar
month, prepared as of the close of business on the last day of the previous
month; (c) if there are Revolver Loans outstanding or the LC Obligations that
have not been Cash Collateralized exceed $2,000,000, on any Business Day on
which Borrowers shall dispose of any Eligible Accounts having a face amount in
excess of $250,000 to the extent permitted pursuant to clause (ii)(k) of the
definition of Permitted Asset Disposition; and (d) at such other times as
Administrative Agent may request if (i) an Event of Default exists, (ii) there
are Revolver Loans outstanding, or (iii) there are LC Obligations that have not
been Cash Collateralized that exceed $2,000,000 in the aggregate; provided that
Borrowers may deliver Borrowing Base Certificates more frequently at their
option.

(k)           By deleting Section 9.1.11 in its entirety and substituting in
lieu thereof the word “Reserved.”

(l)            By adding the parenthetical “(except for a going concern
qualification arising solely because of the commencement of the Chapter 11
Cases)” after the words “Impermissible Qualification” in Section 10.1.3(i).

(m)          By adding the phrase “, including comparisons of actual cash flow
to projected cash flow” immediately before the period at the end of Section
10.1.3(v).

(n)           By deleting “$300,000,000” in Section 10.2.3(xvi) and by
substituting in lieu thereof “$315,000,000.”

 

(o)           By deleting Section 10.2.5(x) and by substituting in lieu thereof
the following:

(x)            Liens to secure the Senior Notes on Property of Borrowers other
than any of the Collateral;

 

(p)           By adding a new Section 10.2.19 as follows:

10.2.19.  Fees Associated With FRN Indenture Amendment.  Pay any fees that are
incurred in connection with or that accrue under the FRN Indenture Amendment,
except to the extent that (i) the aggregate amount of all such fees payable to
holders of Senior Notes does not exceed

6


--------------------------------------------------------------------------------


$4,250,000 (including the Commitment Fee (defined below)), excluding legal fees
and other costs and expenses incurred in connection with negotiating,
documenting and implementing the FRN Indenture Amendment and that may be payable
to such holders or to other Persons, and (ii) all fees, expenses and costs
arising under or in connection with the FRN Indenture Amendment are paid solely
from proceeds of Senior Notes issued after the Petition Date (the “Additional
Senior Notes”), except that Borrowers may pay a commitment or similar fee (the
“Commitment Fee”) to certain holders of Senior Notes in an aggregate amount not
to exceed $1,250,000 using cash on hand, so long as the proceeds received from
the issuance of the Additional Senior Notes are greater than or equal to all
fees (including the Commitment Fee), expenses and costs payable under or in
connection with the FRN Indenture Amendment.

(q)           By adding the following proviso at the end of Section 12.1.5:

; provided, that any default or event of default under the Senior Note Documents
or the Senior Subordinated Note Documents as a result of the commencement of the
Chapter 11 Cases, the effectiveness of the FRN Indenture Amendment or the
failure to pay any amounts due with respect to the Senior Subordinated Notes
shall not constitute a Default or Event of Default so long as the holders of
such Debt have not exercised any rights or remedies to enforce the collection of
such Debt or taken any action to realize upon any Lien or any assets of any
Borrower.

(r)            By deleting Section 12.1.6 and substituting in lieu thereof the
following:

12.1.6.       Bankruptcy Defaults. Any Bankruptcy Default shall occur.

(s)           By deleting Section 12.1.7 and substituting in lieu thereof the
word “Reserved.”

(t)            By deleting Section 12.1.8 and substituting in lieu thereof the
following:

12.1.8.     Insolvency Proceedings.

(a)           Except for the Chapter 11 Cases, any Insolvency Proceeding shall
be commenced by any Obligor; or

(b)           An Insolvency Proceeding is commenced against any Obligor and (i)
such Obligor consents to the institution of the Insolvency Proceeding against
it, (ii) the petition commencing the Insolvency Proceeding is not timely
controverted by such Obligor, (iii) the petition commencing the Insolvency
Proceeding is not dismissed within 60 days after the date of the filing thereof
(provided that, in any event, during the pendency of any such period, Lenders
shall be relieved from their obligation to make Loans or otherwise extend credit
to or for the benefit of Borrowers hereunder), (iv) an interim trustee is
appointed to take possession of all or a substantial portion of the Properties
of such Obligor or to operate all or any substantial portion of the business of
such Obligor, or (v) an order for relief shall have been issued or entered in
connection with such Insolvency Proceeding; or

7


--------------------------------------------------------------------------------


(c)           Any Obligor shall make an offer of settlement extension or
composition to its unsecured creditors generally.

(u)           By deleting the comma in Section 12.1.13 and by substituting in
lieu thereof the word “or.”

(v)           By deleting the cross-reference to “Section 12.1.10” in both
places that it appears in Section 12.2 and by substituting in lieu thereof the
phrase “Section 12.1.8 or as a result of the failure of any of the Borrowing
Reinstatement Conditions to be timely satisfied.”

(w)          By adding the attached Exhibits B-1, B-2, B-3, B-4, B-5 and B-6 as
exhibits to the Loan Agreement.

3.             Conditions Precedent.  Section 2 of this Amendment shall not
become effective until (i) this Amendment is fully executed by each of the
Borrowers, (ii) Administrative Agent  executes this Amendment (notice of which
is hereby waived by each of the Borrowers), and (iii) Administrative Agent
receives the Amendment Fee (as defined below).

4.             No Post-Petition Credit or Upstream Transfers Pending
Satisfaction of Borrowing Reinstatement Conditions.  Notwithstanding the
satisfaction of the conditions precedent in Section 3 of this Amendment and the
effectiveness of this Amendment, each Borrower acknowledges that neither
Administrative Agent nor any Lender shall have any obligation to make any loan
or to otherwise extend credit to any Borrower under the Loan Documents after the
Petition Date unless and until each of the Borrowing Reinstatement Conditions is
timely satisfied.  Further, no Borrower shall make any Distribution, Upstream
Payment, loan or other transfer of property to a Chapter 11 Debtor after the
Petition Date unless and until each of the Borrowing Reinstatement Conditions is
timely satisfied.

5.             Commitment to Enter Into Post-Petition Agreements.  No later than
two Business Days after the Petition Date, each of Borrowers, Parent,
Administrative Agent and Lenders agrees to execute and deliver each of the
agreements described in the definition of “Borrowing Reinstatement Conditions”
to which such Person is a party.

6.             Ratification and Reaffirmation.  Borrowers hereby ratify and
reaffirm the Obligations, each of the Loan Documents and all of Borrowers’
covenants, duties, indebtedness and liabilities under the Loan Documents.

7.             Acknowledgments and Stipulations.  Borrowers acknowledge and
stipulate that the Loan Documents executed by Borrowers are legal, valid and
binding obligations of Borrowers that are enforceable against Borrowers in
accordance with the terms thereof  (except as the enforceability thereof maybe
limited by bankruptcy, insolvency or other similar laws of general application
affecting the enforcement of creditors’ rights); all of the Obligations are
owing and payable without defense, offset or counterclaim (and to the extent
there exists any such defense, offset or counterclaim on the date hereof, the
same is hereby waived by

8


--------------------------------------------------------------------------------


Borrowers); and the security interests and Liens granted by each Borrower in
favor of Administrative Agent and Lender are duly perfected, first priority
security interests and Liens (subject only to those Permitted Liens that are
expressly permitted by the terms of the Loan Agreement to have priority over
the Liens of Administrative Agent).

8.             Representations and Warranties.  Borrowers represent and warrant
to Administrative Agent and Lenders, to induce Administrative Agent and Lenders
to enter into this Amendment, that, after giving effect to the amendments set
forth herein, no Default or Event of Default exists on the date hereof; the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite corporate action on the part of Borrowers and this Amendment
has been duly executed and delivered by Borrowers; and all of the
representations and warranties made by Borrowers in the Loan Agreement were true
and correct in all material respects when made and continue to be true and
correct in all material respects on the date hereof, except to the extent that
any such representation or warranty is stated to relate to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects on and as of such earlier date.

9.             Amendment Fee.  In consideration of Administrative Agent’s and
Lender’s agreement to enter into this Amendment, Borrowers shall pay to
Administrative Agent, upon the execution hereof, an amendment fee, in
immediately available funds, in the amount of $185,000 (the “Amendment Fee”),
which fee shall be deemed fully earned as of the date hereof and non-refundable
when paid.

10.          Reference to Loan Agreement.  Upon the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.

11.          Expenses of Administrative Agent.  Borrowers agree to pay, on
demand, all  reasonable costs and expenses incurred by Administrative Agent in
connection with the preparation, negotiation and execution of this Amendment and
any other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the costs
and reasonable fees of Administrative Agent’s legal counsel and any taxes or
expenses associated with or incurred in connection with any instrument or
agreement referred to herein or contemplated hereby.

12.          Governing Law.  This Amendment shall be governed by and construed
in accordance with the internal laws of the State of New York.

13.          Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

14.          No Novation, etc.  Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Loan Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect.  This Amendment is not intended to be, nor
shall it be construed to create, a novation or accord and satisfaction, and the
Loan Agreement as herein modified shall continue in full force and effect.

9


--------------------------------------------------------------------------------


15.          Counterparts; Signatures.  This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each  of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile or portable document format by
electronic mail transmission shall be deemed to be an original signature hereto.

16.          Further Assurances.  Borrowers agree to take such further actions
as Administrative Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.

17.          Section Titles.  Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.

18.          Release of Claims.  To induce Administrative Agent and Lenders to
enter into this Amendment, each Obligor hereby releases, acquits and forever
discharges Administrative Agent and Lenders, and all officers, directors,
agents, employees, successors and assigns of Administrative Agent and Lenders,
from any and all liabilities, claims, demands, actions or causes of action of
any kind or nature (if there be any), whether absolute or contingent, disputed
or undisputed, at law or in equity, or known or unknown, that such Obligor now
has or ever had against Administrative Agent or any Lender arising under or in
connection with any of the Loan Documents.  Obligors represent and warrant to
Administrative Agent and Lenders that Obligors have not transferred or assigned
to any Person any claim that any Obligor ever had or claimed to have against
Lender.

19.          Waiver of Jury Trial.  To the fullest extent permitted by
Applicable Law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Amendment.

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers, as of the
date first written above.

PARENT:

 

 

 

 

INSIGHT HEALTH SERVICES HOLDINGS
CORP.

 

 

 

 

 

 

 

By:

/s/ Mitch C. Hill

 

 

 

Mitch C. Hill, Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

BORROWERS:

 

 

 

 

INSIGHT HEALTH SERVICES CORP.

 

 

 

 

 

 

 

By:

 /s/ Mitch C. Hill

 

 

 

Mitch C. Hill, Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

WILKES-BARRE IMAGING, L.L.C.

 

 

 

 

By:

 

InSight Health Corp., as the sole member and
sole manager

 

 

 

 

 

 

By:

 /s/ Mitch C. Hill

 

 

 

 

Mitch C. Hill, Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

 

MRI ASSOCIATES, L.P.

 

 

 

 

By:

 

InSight Health Corp., as the general partner

 

 

 

 

 

 

By:

 /s/ Mitch C. Hill

 

 

 

 

Mitch C. Hill, Executive Vice President
and Chief Financial Officer

 

[Signatures continued on following page]

11


--------------------------------------------------------------------------------


 

VALENCIA MRI, LLC

 

ORANGE COUNTY REGIONAL PET CENTER- IRVINE, LLC

 

SAN FERNANDO VALLEY REGIONAL PET CENTER, LLC

 

 

 

 

By:

 

InSight Health Corp., as the sole member

 

 

 

 

 

By:

/s/ Mitch C. Hill

 

 

 

Mitch C. Hill, Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

 

 

PARKWAY IMAGING CENTER, LLC

 

 

 

 

 

 

 

By:

 /s/ Mitch C. Hill

 

Name:

Mitch C. Hill

 

Title:

Manager

 

[Signatures continued on following page]

12


--------------------------------------------------------------------------------


 

INSIGHT HEALTH CORP.

 

OPEN MRI, INC.

 

MAXUM HEALTH CORP.

 

RADIOSURGERY CENTERS, INC.

 

DIAGNOSTIC SOLUTIONS CORP.

 

MAXUM HEALTH SERVICES OF NORTH TEXAS, INC.

 

MAXUM HEALTH SERVICES OF DALLAS, INC.

 

NDDC, INC.

 

SIGNAL MEDICAL SERVICES, INC.

 

INSIGHT IMAGING SERVICES CORP.

 

COMPREHENSIVE MEDICAL IMAGING, INC.

 

COMPREHENSIVE MEDICAL IMAGING CENTERS, INC.

 

COMPREHENSIVE MEDICAL IMAGING- BILTMORE, INC.

 

COMPREHENSIVE OPEN MRI-EAST MESA, INC.

 

TME ARIZONA, INC.

 

COMPREHENSIVE MEDICAL IMAGING- FREMONT, INC.

 

COMPREHENSIVE MEDICAL IMAGING- SAN FRANCISCO, INC.

 

COMPREHENSIVE OPEN MRI- GARLAND, INC.

 

IMI OF ARLINGTON, INC.

 

COMPREHENSIVE MEDICAL IMAGING- FAIRFAX, INC.

 

IMI OF KANSAS CITY, INC.

 

COMPREHENSIVE MEDICAL IMAGING- BAKERSFIELD, INC.

 

MAXUM HEALTH SERVICES CORP.

 

 

 

 

 

By:

 /s/ Mitch C. Hill

 

 

 

Mitch C. Hill, Executive Vice President and
Chief Financial Officer

 

13


--------------------------------------------------------------------------------


 

COMPREHENSIVE OPEN MRI- CARMICHAEL/FOLSOM, LLC

 

SYNCOR DIAGNOSTICS SACRAMENTO, LLC

 

SYNCOR DIAGNOSTICS BAKERSFIELD, LLC

 

 

 

By:

Comprehensive Medical Imaging, Inc. and Comprehensive Medical Imaging Centers,
Inc., as the partners

 

 

 

 

By:

 /s/ Mitch C. Hill

 

 

Mitch C. Hill, Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

PHOENIX REGIONAL PET CENTER-THUNDERBIRD, LLC

 

 

 

By:

Comprehensive Medical Imaging Centers,
Inc., as the sole member

 

 

 

 

 

 

By:

/s/ Mitch C. Hill

 

 

Mitch C. Hill, Executive Vice President and Chief Financial Officer

 

 

 

[Signatures continued on following page]

14


--------------------------------------------------------------------------------


 

MOUNTAIN VIEW MRI

 

MESA MRI

 

LOS GATOS IMAGING CENTER

 

WOODBRIDGE MRI

 

JEFFERSON MRI-BALA

 

JEFFERSON MRI

 

 

 

By:

Comprehensive Medical Imaging, Inc.
and Comprehensive Medical Imaging
Centers, Inc., as the members

 

 

 

 

By:

/s/ Mitch C. Hill

 

 

 

Mitch C. Hill, Executive Vice President
and Chief Financial Officer

 

[Signatures continued on following page]

15


--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative

 

Agent

 

 

 

 

 

By:

/s/ Seth Benefield

 

 

Name:

Seth Benefield

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Seth Benefield

 

 

Name:

Seth Benefield

 

 

Title:

Vice President

 

 

16


--------------------------------------------------------------------------------